DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response filed 06/27/2022 is acknowledged.
Claims 1, 3, 6, 8, 10, 11, 12, 13, 14, 15, and 17-23 are pending.
Claim 23 is new.
Claims 10-15, 17-21, and 23 allowable. Claims 1-6, 8-9, and 22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I (claims 1-6, 8-9, and 22) and Group II (claims 10-21), as set forth in the Office action mailed on 12/03/2021, is hereby withdrawn and claims 1, 3, 6, 8, and 22 have been hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 3, 6, 8, 10, 11, 12, 13, 14, 15, and 17-23 are allowable.

Rejections Withdrawn
The rejection of claims 10, 11, 12, 14, 15, 17, 18, and 21 under 35 U.S.C. 103 as being unpatentable over Sun, CN 106860916 A (cited on Applicant’s IDS dated 08/07/2020) in view of Shenzhen, CN 105079806 A (cited on Applicant’s IDS dated 08/07/2020) has been withdrawn in light of Applicant’s amendment.
The rejection of claims 19-20 under 35 U.S.C. 103 as being unpatentable over Sun, CN 106860916 A (cited on Applicant’s IDS dated 08/07/2020) in view of Shenzhen, CN 105079806 A (cited on Applicant’s IDS dated 08/07/2020) as applied to claims 10, 11, 12, 14, 15, 17, 18, and 21 above, and further in view of Zhang, Nanotechnol Rev, 2, 1, 2013 has been withdrawn in light of Applicant’s amendment.
The rejection of claims 10-15 and 17-18 under 35 U.S.C. 103 as being unpatentable over Fu, Scientific Reports, 7, 12549, 2017 in view of Shenzhen, CN 105079806 A (cited on Applicant’s IDS dated 08/07/2020) and Yang, US 9402710 B2 has been withdrawn in light of Applicant’s amendment.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Sun, CN 106860916 A teaches graphene oxide/nano hydroxyapatite/collagen composites for bone repair. Sun does not expressly teach the composite further comprising bone morphogenic protein-2. Sun does not expressly teach the carbon nanomaterial is multiwalled carbon nanotubes. Sun does not expressly teach the bone morphogenic protein bonded to multi-walled carbon nanotubes. Shenzhen teaches carbon nanomaterials including nanotubes to which are bonded peptides (Shenzhen, entire document, e.g., pg. 4, third line from the bottom), wherein the biological function of peptides is maintained (Shenzhen, entire document, e.g., pg. 4, ¶ 7 from bottom). However, Shenzhen does not expressly teach bone morphogenic protein (BMP-2), and Shenzhen does not expressly teach materials for bone repair.  Neither Sun nor Shenzhen teach or fairly suggest the amounts required for the elements recited in claim 10. 
The prior art of record closest to the amended claims appears to be Fu, Scientific Reports, 7, 12549, 2017 (cited previously). Fu teaches composites for bone repair (Fu, e.g., Abstract), comprising BMP-2, graphene oxide, PLGA/hydroxyapatite (Fu, e.g., pg. 2, Materials and Methods). Fu does not expressly teach multiple-walled carbon nanotubes. Fu does not BMP-2 covalently bonded to the carbon nanomaterial. Shenzhen was relied upon for teaching the covalent bonding of the peptide to nano scale graphene oxide or carbon nanotubes. Yang was relied upon for teaching a molding step. However, the combined teachings of Fu, Shenzhen and Yang do not teach or fairly suggest the amounts for the elements recited in claim 10. While Fu teaches a graphene oxide/PLGA/HA material loaded with BMP-2 non-covalently, Fu does not characterize the amount of BMP-2 in the scaffold. Fu teaches the composite comprising about 2% graphene oxide, 10% hydroxyapatite (base material of the claimed invention), and 88% PLGA (polymer molding material of the claimed invention). See Fu, e.g., pg. 2, preparation of Graphene Oxide-incorporated PLGA/HA microcarriers (50 mg HA, 450 mg PLGA, 10 mg graphene oxide, and 510mg total).  None of the amounts suggested by Fu are within the claimed ranges for the recited components. 
An updated search has revealed Laurencin, US 20100075904 which claims a composite scaffold material comprising a biodegradable polymer and about 5% or less water dispersible multiwall carbon nanotubes, wherein the biodegradable polymer is poly(lactic acid-glycolic acid), and wherein the biocompatible composite material further comprises one or more bioactive agents, e.g., BMP (Laurencin, claim 7). However, Laurencin does not teach the bioactive agent covalently attached to the carbon nanotube, Laurencin’s material excludes calcium phosphate, and does not teach the elements in amounts required by claim 10. 
Consequently, the prior art of record does not give sufficient guidance to one skilled in the art to modify Fu by covalently attaching the BMP-2 to a multiwalled carbon nanotube and combine the recited materials in the claimed amounts with a reasonable expectation of success. 
Although claim 1 and claims depending therefrom are directed to a product, claim 1 includes the allowable limitations of claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 6, 8, 10, 11, 12, 13, 14, 15, and 17-23 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615                                                                                                                                                                                                        


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615